Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                    Case No. 1:19-cv-23213-XXXX


  ALLEN RODRIGUEZ,

         Plaintiff,

  vs.

  MASTEC, INC., and MASTEC NORTH
  AMERICA, INC.

         Defendants.
                                                 /

                                             COMPLAINT

         Plaintiff Allen Rodriguez (“Rodriguez”) hereby sues Defendants MasTec, Inc.

  (“MasTec”), and MasTec North America, Inc. (“MNA”), and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      Pursuant to 28 U.S.C. § 1331, the Court has original jurisdiction over Rodriguez’s

  claim arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

         2.      The Court may exercise supplemental jurisdiction over Rodriguez’s state law

  claims pursuant to 28 U.S.C. § 1367(a) because these claims are so related to the claims within the

  Court’s original jurisdiction that they form part of the same case or controversy.

         3.      Pursuant to 28 U.S.C. § 1391(b), venue lies in Miami-Dade County because a

  substantial part of the events giving rise to these claims occurred within this District.

                                            THE PARTIES

         4.      At all times material hereto, Rodriguez was a resident of Miami-Dade County,

                                                     1
Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 9



  Florida.

          5.       MasTec and MNA are Florida Profit Corporations doing business in Florida, have

  offices in Florida, and maintain agents in Florida.

          6.       MasTec and MNA have interrelated operations, share common management, have

  centralized control of labor relations and have common ownership or financial control. Thus,

  MasTec and MNA are an integrated enterprise or employer as a matter of law. Each Defendant is

  a covered enterprise as a matter of law.

          7.       MasTec and MNA share employees, interchange employees or exercise common

  control over employees and work in the direct interest of one another. The related activities,

  performed through a unified operation and/or common control, are being done for a common

  business purpose. Thus, MasTec and MNA are joint employers as a matter of law.

          8.       All conditions precedent have been performed or were waived or excused.

                                      NATURE OF THE CASE

          9.        This is a case about the failure to pay overtime wages in violation of the FLSA.

          10.       MasTec and MNA employed Rodriguez, and his duties consisted primarily of

  installing home security systems for Defendants’ customers.

          11.       Rodriguez’s normal shift began when he arrived to his first job and ended when

  he left his last job.

          12.       From August 1, 2016, through April of 2018, Rodriguez worked on average

  approximately 60 hours per week, and sometimes worked more than 60 hours in a given week.

          13.       Supervisors, officers, and/or directors routinely instructed and even required

  Rodriguez to underreport the number of hours he worked.

                                                    2
Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 9



         14.      From about August 1, 2016, through about August 1, 2017, Rodriguez was paid

  on a piece-meal basis.

         15.      From about August 1, 2017, through April of 2018, Rodriguez was paid $17.00

  per hour.

         16.      MasTec and MNA failed to pay Rodriguez overtime pay for the hours he worked

  while on shift and in between jobs.

         17.      MasTec and MNA failed to pay Rodriguez for time spent at required training

  sessions and required personnel meetings.

                COUNT I – FLSA VIOLATION PURSUANT TO 29 U.S.C. § 216
                                  (Against MasTec)

         18.     Rodriguez incorporates paragraphs 1 through 17 as though fully set forth herein.

         19.     At all times material hereto, Rodriguez was a covered employee under the FLSA.

         20.     MasTec was at all times material hereto engaged in interstate commerce.

         21.     The FLSA applies to MasTec’s business activities and to Rodriguez’s work for

  MasTec in that both affected interstate commerce for the relevant time period.

         22.     MasTec operated, individually or collectively, as an organization which sold or

  marketed its services or goods to customers throughout the United States via the internet, solicited

  funds from sources outside Florida, accepted funds from sources outside of Florida, used

  telephonic transmissions and sent mail and e-mail over state lines to do business, or transmitted

  funds outside of Florida, or some combination thereof.

         23.     MasTec regularly employed two or more employees for the relevant time period

  who handled goods or materials that travelled through interstate commerce or used

  instrumentalities of interstate commerce.
                                                   3
Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 9



          24.    MasTec, upon information and belief, had, individually or collectively, gross

  revenues which exceeded $500,000.00 for each of the past three (3) years and has otherwise

  engaged in interstate commerce.

          25.    The services performed by Rodriguez affected interstate commerce.

          26.    Thus, MasTec was at all time material hereto an enterprise engaged in commerce

  or in the production of goods or services for commerce.

          27.    Rodriguez was a non-exempt employee of MasTec who worked in excess of forty

  (40) hours during one or more workweeks within the three (3) years of the filing of this lawsuit.

          28.    MasTec had notice of, or had actual knowledge of, all of the hours worked by

  Rodriguez, including any hours in excess of forty (40) per week.

          29.    MasTec failed to pay Rodriguez at the appropriate overtime rate for hours worked

  in excess of forty (40) per week in violation of 29 U.S.C. §§ 201-219.

          30.    MasTec’s violations of the FLSA were willful in that it knew that it was violating

  the FLSA. Alternatively, MasTec acted in reckless disregard as to whether it was violating the

  FLSA.

          31.    Rodriguez is entitled to liquidated damages.

          32.    Rodriguez suffered damages as a result of MasTec’s violations.

          33.    Rodriguez has retained the undersigned law firm to represent him in this action and

  is obligated to pay a reasonable fee and costs.

          WHEREFORE Plaintiff Allen Rodriguez respectfully requests that the Court enter a

  judgment decreeing that Defendant MasTec, Inc., willfully or intentionally violated the FLSA,

  enjoining its violations of the FLSA, and awarding actual damages for unpaid overtime, liquidated

  damages, interest, attorneys’ fees and costs pursuant to 29 U.S.C. § 216, and any additional relief
                                                    4
Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 9



  deemed appropriate.

                              COUNT II – UNJUST ENRICHMENT
                                      (Against MasTec)

         34.     Rodriguez incorporates paragraphs 1 through 17 as though fully set forth herein.

         35.     Rodriguez pleads this Count in the alternative.

         36.     Rodriguez conferred a benefit upon MasTec, including, but not limited to, working

  in excess of forty (40) hours per week.

         37.     MasTec had knowledge of, and voluntarily accepted, Rodriguez’s services and the

  benefit conferred by Rodriguez.

         38.     MasTec knew that they should have paid Rodriguez 1.5 times his normal rate of

  pay for hours worked in excess of 40 hours.

         39.     MasTec was unjustly enriched by not paying Rodriguez all compensation to which

  he was entitled.

         WHEREFORE Plaintiff Allen Rodriguez respectfully requests that the Court enter a

  judgment in his favor awarding damages, interest, and any additional relief deemed appropriate by

  the Court.

                               COUNT III – QUANTUM MERUIT
                                     (Against MasTec)

         40.     Rodriguez incorporates paragraphs 1 through 17 as though fully set forth herein.

         41.     Rodriguez pleads this Count in the alternative.

         42.     MasTec acquiesced in the provision of services by Rodriguez.

         43.     MasTec was aware that Rodriguez expected to be compensated.

         44.     MasTec failed to compensate Rodriguez and was unjustly enriched thereby.

         WHEREFORE Plaintiff Allen Rodriguez respectfully requests that the Court enter a
                                                  5
Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 6 of 9



  judgment in his favor awarding damages, interest, and any additional relief deemed appropriate by

  the Court.

               COUNT IV – FLSA VIOLATION PURSUANT TO 29 U.S.C. § 216
                                   (Against MNA)

         45.     Rodriguez incorporates paragraphs 1 through 17 as though fully set forth herein.

         46.     At all times material hereto, Rodriguez was a covered employee under the FLSA.

         47.     MNA was at all times material hereto engaged in interstate commerce.

         48.     The FLSA applies to MNA’s business activities and to Rodriguez’s work for MNA

  in that both affected interstate commerce for the relevant time period.

         49.     MNA operated, individually or collectively, as an organization which sold or

  marketed its services or goods to customers throughout the United States via the internet, solicited

  funds from sources outside Florida, accepted funds from sources outside of Florida, used

  telephonic transmissions and sent mail and e-mail over state lines to do business, or transmitted

  funds outside of Florida, or some combination thereof.

         50.     MNA regularly employed two or more employees for the relevant time period who

  handled goods or materials that travelled through interstate commerce or used instrumentalities of

  interstate commerce.

         51.     MNA, upon information and belief, had, individually or collectively, gross

  revenues which exceeded $500,000.00 for each of the past three (3) years and have otherwise

  engaged in interstate commerce.

         52.     The services performed by Rodriguez affected interstate commerce.

         53.     Thus, MNA was at all time material hereto an enterprise engaged in commerce or

  in the production of goods or services for commerce.

                                                   6
Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 7 of 9



         54.     Rodriguez was a non-exempt employee of MNA who worked in excess of forty

  (40) hours during one or more workweeks within the three (3) years of the filing of this lawsuit.

         55.     MNA had notice of, or had actual knowledge of, all of the hours worked by

  Rodriguez, including any hours in excess of forty (40) per week.

         56.     MNA failed to pay Rodriguez at the appropriate overtime rate for hours worked in

  excess of forty (40) per week in violation of 29 U.S.C. §§ 201-219.

         57.     MNA’s violations of the FLSA were willful in that it knew that it was violating the

  FLSA. Alternatively, MNA acted in reckless disregard as to whether it was violating the FLSA.

         58.     Rodriguez is entitled to liquidated damages.

         59.     Rodriguez suffered damages as a result of MNA’s violations.

         60.     Rodriguez has retained the undersigned law firm to represent him in this action and

  is obligated to pay a reasonable fee and costs.

         WHEREFORE Plaintiff Allen Rodriguez respectfully requests that the Court enter a

  judgment decreeing that Defendant MasTec North America, Inc., willfully or intentionally violated

  the FLSA, enjoining its violations of the FLSA, and awarding actual damages for unpaid overtime,

  liquidated damages, interest, attorneys’ fees and costs pursuant to 29 U.S.C. § 216, and any

  additional relief deemed appropriate.

                              COUNT V – UNJUST ENRICHMENT
                                      (Against MNA)

         61.     Rodriguez incorporates paragraphs 1 through 17 as though fully set forth herein.

         62.     Rodriguez pleads this Count in the alternative.

         63.     Rodriguez conferred a benefit upon MNA, including, but not limited to, working in

  excess of forty (40) hours per week.

                                                    7
Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 8 of 9



         64.     MNA had knowledge of, and voluntarily accepted, Rodriguez’s services and the

  benefit conferred by Rodriguez.

         65.     MNA knew that it should have paid Rodriguez 1.5 times his normal rate of pay for

  hours worked in excess of 40 hours.

         66.     MNA was unjustly enriched by not paying Rodriguez all compensation to which

  he was entitled.

         WHEREFORE Plaintiff Allen Rodriguez respectfully requests that the Court enter a

  judgment in his favor awarding damages, interest, and any additional relief deemed appropriate by

  the Court.

                               COUNT VI – QUANTUM MERUIT
                                      (Against MNA)

         67.     Rodriguez incorporates paragraphs 1 through 17 as though fully set forth herein.

         68.     Rodriguez pleads this Count in the alternative.

         69.     MNA acquiesced in the provision of services by Rodriguez.

         70.     MNA was aware that Rodriguez expected to be compensated.

         71.     MNA failed to compensate Rodriguez and was unjustly enriched thereby.

         WHEREFORE Plaintiff Allen Rodriguez respectfully requests that the Court enter a

  judgment in his favor awarding damages, interest, and any additional relief deemed appropriate by

  the Court.

                                    DEMAND FOR JURY TRIAL

         Plaintiff Allen Rodriguez hereby demands a trial by jury on all issues so triable.

                                              Respectfully submitted,

                                              By: /s/ Alejandro F. Garcia
                                                  Alejandro F. Garcia, Esq.

                                                  8
Case 1:19-cv-23213-MGC Document 1 Entered on FLSD Docket 08/02/2019 Page 9 of 9



                                       Florida Bar No. 98505
                                       agarcia@rgmlawfirm.com
                                       service@rgmlawfirm.com
                                       RAMHOFER GARCIA & MOORE, PLLC
                                       11900 Biscayne Blvd.
                                       Suite 742
                                       North Miami, FL 33181
                                       Telephone: (305) 481-9733
                                       Facsimile: (954) 697-0341
                                       Attorneys for Plaintiff




                                       9
